Citation Nr: 1302521	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1994 to April 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  Jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current left knee disorder is related to his active duty service.

2.  The evidence of record does not show that the Veteran's current right ankle disorder is related to his active duty service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.655 (2012).

2.  A right ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.655 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's April 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  While the Board recognizes that this letter was not sent to the Veteran prior to the initial adjudication of the claim, it was followed by readjudication, most recently via the April 2012 supplemental statement of the case, with an opportunity for the Veteran to respond.  Accordingly, with this letter and subsequent readjudication of the claim, the RO effectively 

satisfied the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with VA examinations in March 2006, September 2007, and December 2008 to determine the current nature of his left knee and right ankle disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were only partially adequate, in that they did not address the etiology of the claimed disabilities.  As it is the Board's duty to ensure adequacy of evidentiary development such as this, it remanded the matter for additional examination in June 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran, however, failed to appear for the VA examination scheduled in August 2011.  He has not since provided a reason for his failure to appear, or requested that a new examination be scheduled.  The Veteran's representative submitted a statement in November 2012 indicating that it had no explanation as to why the Veteran did not appear for the examination.  As such, the Board will proceed with adjudication of this original claim for service connection based upon the evidence of record.  38 C.F.R. § 3.655(b) (2012).  In this regard, the Board also finds that there has been substantial compliance with its June 2011 remand as the RO indeed attempted to provide the Veteran with an adequate 

VA examination, and it was incumbent upon the Veteran to appear.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has left knee and right ankle disorders that are due to his military service, which required numerous parachute jumps involving harsh landings and rigorous tactical training activities. 

The Veteran's service treatment records include his May 1994 enlistment examination, which confirms that he entered service without complaint of symptoms or disability related to either his left knee, or his right ankle.  During service, the Veteran's service treatment records show multiple complaints related to the knee and ankle.  Specifically, the Veteran complained of right ankle pain in April 1998.  He reported that the pain manifested following a road march the prior day, and the physician noted that "sprain/strain" should be ruled out.  There was no follow-up treatment at that time.  In September 2001, service treatment records show a right ankle sprain after he "twisted foot getting out of a car."  On a January 2006 Report of Medical Assessment, the Veteran reported that his feet and ankles ache.  At the time of his February 2006 separation examination, the Veteran stated "knee and ankle joints often ache early in the morning when [he wakes up], sitting 

in chairs for long times, sometimes [for] unknown reasons, and after excessive standing."  

The Veteran was afforded a VA fee-based examination in March 2006 in conjunction with the claims on appeal.  The March 2006 VA examiner stated that for the bilateral knee or ankle conditions there was no pathology to render a diagnosis.  

In August 2006, the Veteran was treated by Dr. J.B.R. for bilateral knee pain and diagnosed with myofascial pain syndrome in both knees.  He was referred to another physician for treatment. 

September 2006 private reports from Dr. V.F.H. indicate that the Veteran reported arthritis in his knees and ankles.  He reported to the physician that he parachuted several times and that he now has pain in his knees and feet for the prior "few years."  The physician did not obtain x-ray examinations and diagnosed polyarthralgia.  A whole body scan dated in October 2006 from the same physician showed minimal degenerative uptake in the right patellofemoral compartment and in the left ankle region.  Subsequently, the Veteran underwent another VA examination in September 2007, which also noted a diagnosis of normal knees and ankles.  X-rays of the Veteran's knees and ankles at that time were all within normal limits.  December 2007 VA clinical notes show that the Veteran's knee and ankle complaints were characterized as "generalized body pain."

The Veteran was again afforded VA examination of his joints in December 2008.  At this time, he reported having pain in both the right knee and left ankle for "many years," which was constant since September 2007.  The VA examiner reported that x-ray examination, as well as magnetic resonance imaging scan of the right knee in November 2008 and December 2008, respectively, revealed no abnormality as to the right knee.  X-ray examination of the left ankle at the time of the VA 

examination was also negative.  The examiner diagnosed chronic right knee sprain and chronic left ankle sprain.

Because the records did not include a medical opinion as to the cause of any left knee and right ankle disabilities, the Board remanded these matters for examination and opinion in June 2011.  The examination was scheduled for August 2011; however, the Veteran failed to report.  He has not since contacted VA and in November 2012, his representative communicated with VA and indicated that it had no explanation for the Veteran's failure to appear.  Thus, the Board finds no reason to remand this matter in order to afford the Veteran further opportunity for examination.  Rather, these original claims for service connection must be decided based upon the evidence of record.  38 C.F.R. § 3.655.

After a thorough review of the evidence of record, the Board concludes that service connection for a left knee disorder and for a right ankle disorder is not warranted. The Board recognizes the in-service complaints related to the ankle and knee, as well as the diagnoses during the course of this appeal of disabilities related to the left knee and right ankle.  However, there is no evidence of record showing a nexus between the Veteran's current left knee and right ankle disorders and his active duty service, to include his in-service parachute jumps or marching activities.  Rather, the evidence shows that the nature of the disability has seemingly fluctuated, and also the Veteran himself has reported that any continuing pain has been ongoing since September 2007, which is more than one year after his April 2006 separation from service.  

There is simply no medical evidence of record suggesting a link between the Veteran's current left knee and right ankle disorders and active duty service.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, there is no medical or lay evidence of continuity of symptomatology for the Veteran's current left knee 

and right ankle symptoms since service discharge.  The Veteran has not alleged, and the evidence does not show, that he had symptoms of the left knee and right ankle disorders continuously since service discharge.  Rather, the Veteran has reported that the continuous nature of his pain started in September 2007.

The Veteran's statements regarding the etiology of his left knee and right ankle disorders are not competent evidence of a nexus between any current disorder and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current left knee or right ankle disorder is related to active duty service.  See Barr, 21 Vet. App. at 307; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is no evidence providing the required nexus between military service and either the current left knee disorder, or the current right ankle disorder, the preponderance of the evidence is against the establishment of service connection and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a right ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


